Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, 12-14, 21-22, 24, 26, and 29-35 have been considered but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 12-14, 21-22, 24, 26, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 21, and 24 cite, “causing…second output of the [content offering]…wherein the second output comprises a second bit rate that is greater than the first bitrate.” While Paragraph 0020 of Applicant’s originally filed specification discloses a second output of the same content offering at “full screen at full resolution” rather than the “low-bitrate, low resolution” version of the content offering, this is not a positive teaching of a bitrate that is greater (e.g., “full screen at full resolution” does not specifically teach a greater bitrate because the content offering could be sent at full screen at full resolution, but with lower frames-per-second or only send i-frames without sending at a greater bitrate than the original output).
Claims 12, 33, and 34 cite, “sending, by the network node to the user device, and based on the threshold being satisfied, an indication that the one or more additional content offerings cannot be acquired”. Paragraph 0056 of Applicant’s originally filed specification states, “In an aspect, the methods can further comprise invalidating, at the network node, a selection of a content offering of the one or more content offerings in response to a number of cumulative selections made during the predetermined period exceeding a threshold.” The act of invalidating a selection of a content offering is broader than and does not necessitate “sending, by the network node to the user device…and indication that the one or more additional content offerings cannot be acquired.” There is no disclosure teaching sending of any indication, based on the threshold, to the user device specifically stating that the 
Claim 13 cites, “the threshold comprises a number of selections of content offerings that are not associated with the access package during a time period.” Paragraph 0056 of Applicant’s originally filed specification discloses that the second selection can either be “the first selection of the non-authorized content offering or selection of at least one currently-authorized content offering.” Claim 12, from which claim 13 is dependent upon, cites the determination that the second selection of the one or more additional content offerings satisfies a threshold. Since the threshold of claim 12 is directly related to a second selection of additional content offerings (interpreted as “not the first content offering”) and the disclosure of Applicant’s specification cited above restricts the second selection to “the first selection of the non-authorized content offering” or “at least one currently-authorized content offering”, then the threshold comprising a number of selections of content offerings that are not associated with the access package is not supported by Applicant’s specification because the threshold of claim 13 is directly related to a second selection of additional content. Since the additional content is different than the first selection, it is currently-authorized and, therefore, cannot also be “not associated with the access package”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7-8, 12-14, 21-22, 24, 26, 29-31, and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhari et al (hereinafter Chaudhari) US 20130263174 in view of Beyabani US 20090083780, and further in view of Raciborski US 20050119977.

Regarding claim 1, Chaudhari discloses receiving, by a network node from a user device, data indicative of a first selection of a first content offering, wherein the user device is associated with an access package comprising a plurality of data entries each indicating an authorized content offering (see Paragraphs 0023 and 0032-0034); 
determining, by the network node based on the plurality of data entries, that the access package does not comprise a data entry indicating the first content offering is authorized (see Paragraph 0035); 
causing, based on the first selection and the access package, first output of the first content offering at the user device, wherein the first output comprises a first bitrate(see Paragraphs 0023-0026, 0029, 0032-0034 and 0035 for disclosing based on the user selection of the content and the determination that the content is not part of their access package, a first output by the television receivers is provided of the first content offering at a first bitrate (a bitrate is inherent in the communication of a content offering from the television service provider to the television receiver));
receiving, by the network node from the user device, data indicative of a request to acquire the first content offering (see Paragraph 0040); 
adding, by the network node based the request to acquire the first content offering and a determination that the access package can be customized, a data entry to the access package, wherein see Paragraphs 0035-0036 and 0039).
Chaudhari is unclear as to selecting a singular content offering of a plurality of content offerings associated with a content package, adding only the first content offering of the plurality of content offerings associated with the content package once it is authorized, and causing, based on access data, second output of a first content offering at the user device, wherein the second output comprises a second bitrate that is greater than the first bitrate.
Beyabani discloses selecting a singular content offering of a plurality of content offerings associated with a content package and adding only the first content offering of the plurality of content offerings associated with the content package once it is authorized (see Fig. 5 and Paragraphs 0030 and 0081-0083).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique of individually offering a channel that is included in a channel package of Beyabani with the known system of Chaudhari in order to predictably improve the system by allowing for a finer modicum of customization for the user when selecting what content they are purchasing access to.
Chaudhari in view of Beyabani is unclear as to causing, based on access data, second output of a first content offering at the user device, wherein the second output comprises a second bitrate that is greater than the first bitrate.
Raciborski discloses causing, based on access data, second output of a first content offering at the user device, wherein the second output comprises a second bitrate that is greater than the first bitrate (see Paragraphs 0023-0024, 0041, and 0055 for disclosing based on licensing rights (access data) a user can access and play/second output a content offering at a higher bitrate than previously accessed/played/first output, such as through additional payment for the higher bitrate content).
see Raciborski, Paragraph 0007).

Regarding claim 3, Chaudhari discloses causing output of a list of content offerings at the user device, wherein the list is sorted based on one or more of a price point or a relevance (see Paragraph 0035).

Regarding claim 7, Chaudhari discloses generating, by the network node, at least one access option for acquisition of the first content offering (see Paragraph 0035).

Regarding claim 8, Chaudhari discloses causing output of the first content offering to the user devices comprises sending, by the network node to a computing device, data indicative of the access package, wherein the computing device is configured to send the first content offering (see Fig. 1 and Paragraphs 0024-0025, 0028-0029, 0039, and 0049). Raciborski further discloses the causing of the second output of the first content offering as seen in the rejection of claim 1.

Regarding claims 12 and 13, Chaudhari in view of Beyabani, and further in view of Raciborski discloses receiving, by the network node from the user device, a second selection of one or more linear content offerings, determining, by the network node, that the second selection of the one or more linear content offerings satisfies a threshold; and invalidating, by the network node based on the see Paragraph 0042).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to sending, to the user device, and indication that the one or more additional content offerings cannot be acquired in regards to a threshold that is a number of selections of content offerings that are not associated with the access package.
Official Notice is taken that sending an indication to a user device that content cannot be acquired in regards to a threshold that is a number of selections of content offerings that are not associated with the access package is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chaudhari in view of Beyabani, and further in view of Raciborski to send an indication to a user device that content cannot be acquired so that a user can be officially and visibly informed when a product they do not have authorization to view has been selected at least once.

Regarding claim 14, Raciborski discloses assessing based on the threshold being satisfied, a fee for the second selection of the one or more linear content offerings (see Paragraphs 0033 and 0036 for disclosing generating in response to acquisition of non-authorized content offering (interpreted as a threshold being satisfied), an updated/discounted fee for acquisition of related non-authorized content is offered (interpreted as the prices for the products relating to the first purchased products are discounted in response to the first product being purchased).

Claim 21 is rejected on the same grounds as claim 1.

Claim 22 is rejected on the same grounds as claim 3.

Claim 24 is rejected on the same grounds as claim 1.

Claim 26 is rejected on the same grounds as claim 7.

see Paragraph 0035).

Regarding claim 30, Raciborski discloses determining, by the network node, a discounted price for acquisition of an additional content offering associated with the first content offering (see Paragraphs 0033 and 0036 for disclosing generating in response to acquisition of non-authorized content offering (interpreted as a threshold being satisfied), an updated/discounted fee for acquisition of related non-authorized content is offered (interpreted as the prices for the products relating to the first purchased products are discounted in response to the first product being purchased).

Regarding claim 31, Chaudhari discloses causing output of the list of content offerings at the user device comprises causing output of a channel guide at the user device (see Fig. 6A and Paragraph 0050).

Claim 33 is rejected on the same grounds as claim 12.

Claim 34 is rejected on the same grounds as claim 12.

Claim 35 is rejected on the same grounds as claim 3.

Claims 5-6 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhari et al (hereinafter Chaudhari) US 20130263174 in view of Beyabani US 20090083780, further in view of Raciborski US 20050119977, and further in view of Applicant-admitted Prior Art (hereinafter APA).

Regarding claim 5, Chaudhari discloses an access term associated with the access package (see Paragraphs 0030-0031 and 0036).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to determining a balance of a pre-paid account and transmitting data indicative of the available balance to the user.
APA discloses that the determination of a balance of a pre-paid account and transmitting data indicative of the available balance to the user is well known in the art. Therefore, it would have been 

Regarding claim 6, Chaudhari discloses an access term of the access package (see Paragraphs 0030-0031 and 0036).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to determining an available balance of a pre-paid account and determining, based on the available balance, that the pre-paid account does not comprise a minimum available balance sufficient to acquire the one or more linear content offerings, and transmitting, by the network node, data indicative of the pre-paid account having insufficient funds.
APA discloses that the determination of an available balance of a pre-paid account and determining, based on the available balance, that the pre-paid account does not comprise a minimum available balance sufficient to acquire the one or more linear content offerings, and transmitting, by the network node, data indicative of the pre-paid account having insufficient funds is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, At the time of the invention, to modify Chaudhari in view of Beyabani, and further in view of Raciborski to determining an available balance of a pre-paid account and transmitting data indicative of the available balance to the user in order to permit users to see they do not have enough of a remaining balance with the system so that they can choose to resupply their account with funds or simply let the access term expire.

see Paragraphs 0035, 0040, and 0052).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to determining, based on the available balance of the pre-paid account, that the pre-paid account comprises sufficient funds.
APA discloses that the determining, based on the available balance of the pre-paid account, that the pre-paid account comprises sufficient funds is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, At the time of the invention, to modify Chaudhari in view of Beyabani, and further in view of Raciborski to determining a balance of a pre-paid account and determining the available balance in order to permit users to see if they have enough of a remaining balance with the system so that they can quickly apply any new charges to said remaining balance rather than making a purchase from a separate source of funds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
04/07/2021